DETAILED ACTION
In response to communication filed on 22 December 2020, claims 1 and 3 are amended. Claims 5 and 6 are added. Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, see “Rejections under 35 U.S.C. § 103”, filed 22 December 2020, has been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that this is not a disclosure of "performing the transaction processing when no record matching the first message is stored in the exception- management table" (claim 1, lines 15-16), because (1) Gardner et al. is not directed to transaction processing, but rather maintaining an inventory record of devices, and (2) what is described in the words quoted from the bottom of page 8 in the Office Action is a search of "existing inventory" for a data point item to add to the exception list as having multiple records.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Nguyen reference teaches in [0034] that messages are being processed. However, Nguyen does not explicitly teach that records are being checked in an exception table. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, Nguyen in combination with Gardner is cited to teach the above argued limitation and not just Gardner as argued above. As a result the above argument is not considered to be persuasive. 

The arguments related to Chao reference have been carefully considered, however those arguments do not apply anymore. Based on the amendments, Chao reference is no longer applicable and another reference has been applied and as a result the arguments are considered to be moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2015/0120853 A1, hereinafter “Nguyen”) in view of Kannan et al. (US 2008/0178102 A1, hereinafter “Kannan”) further in view of Gardner et al. (US 2007/0234427 A1, hereinafter “Gardner”).

Regarding claim 1, Nguyen teaches
A transaction control system, comprising: (see Nguyen, [0001] “relates to a messaging bus, and more particularly to processing messages”; [0004] “Methods, systems, and techniques for parallel processing of messages by services residing in diverse messaging buses are provided”). 
at least one memory configured to store (see Nguyen, [0063] “Components of computer system 400 also include a system memory component 414 (e.g., RAM), a static storage component 416 (e.g., ROM), and/or a disk drive 417”) a transaction processing database of transaction results and (see Nguyen, [0028] “(see Nguyen, [0028] “service 112 residing in messaging bus 110 may be configured to store files onto a file system, write data to or read data from a database”).
at least one processor configured to perform transaction processing including: (see Nguyen, [0063] “Computer system 400 performs specific operations by processor 412 and 
acquiring a first message from a first queue (see Nguyen, [0033] “An input queue stores one or more input messages and serves messages into the service to which the input queue is coupled”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”) after starting the transaction processing, (see Nguyen, [0005] “a system for processing messages using a messaging bus includes an input queue that stores one or more input messages”; [0059] “a first message from an input queue is processed using a first service residing in a first messaging bus… additional processes may be performed before, during, or after blocks 310-330”).
accessing the transaction processing database, (see Nguyen, [0028] “service 112 residing in messaging bus 110 may be configured to store files onto a file system, write data to or read data from a database”) for at least one service provider, based on the first message, (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”).
outputting a second message to a second queue, (see Nguyen, Fig. 2; [0033] “An output queue stores one or more output messages processed by the service to which the output queue is coupled”; [0034] “service 112 processes message 212 from input queue 202 and generates message 214 in accordance with processing message 212”).
only the first message only when the first message has an exception during the transaction processing, (see Nguyen, [0042] “When processing of the input message is unsuccessful”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”).
the unique identification information according to the first message acquired (see Nguyen, [0038] “a unique transaction identifier (TxID) 230 for composite transaction 210 and 
performing the transaction processing… (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”) the first message (see Nguyen, [0034] “Message 212”).
outputting a third message, including contents of the first message, to a third queue according to exception processing… (see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”) the unique identification information of the first message… (see Nguyen, [0038] “a unique transaction identifier (TxID) 230 for composite transaction 210 and identify a current time (TxBegin) 232 at which processing of composite transaction 210 is initiated”). 
rolling back the transaction processing of the first message when the exception occurs during the transaction processing (see Nguyen, [0042] “When processing of the input message is unsuccessful (e.g., an error occurred), transaction manager 114 may call a rollback routine having TxID 230 as a parameter”).
Nguyen does not explicitly teach an exception-management table; and; recording, in the exception-management table, unique identification information identifying only the first message only when the first message has an exception during the transaction processing, checking whether the unique identification information according to the first message acquired has been recorded in the exception-management table, performing the transaction processing when no record matching the first message is stored in the exception-management table, outputting a third message, including contents of the first message, to a third queue according to exception processing when a matching record matching the unique identification information of the first message is stored in the exception-management table, and
However, Kannan discloses error transaction database table and teaches
an exception-management table; and (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”).
recording, in the exception-management table, unique identification information identifying erroneous transactions based on transaction ID (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”; Fig. 5 – Transaction ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of recording erroneous transactions, as being disclosed and taught by Kannan, in the system taught by Nguyen to track common errors and find solutions to the errors (see Kannan, [0038] “the error database table, such as error database table 500 in FIG. 5, records all errors that occur in the graphical user interface. However, the common errors may also be tracked”).
The proposed combination of Nguyen and Kannan does not explicitly teach checking whether the unique identification information according to the first message acquired has been recorded in the exception-management table, performing the transaction processing when no record matching the first message is stored in the exception-management table, outputting a third message, including contents of the first message, to a third queue according to exception processing when a matching record matching the unique identification information of the first message is stored in the exception-management table, and.
However, Gardner discloses looking at an exception table and also teaches
checking whether a specific data point (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table”) has been recorded in the exception-management table, (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table”).   
when no record matching of a specific data point is stored in the exception-management table, perform a specific functionality (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table… If a particular data point item is not on the exception list, a determination is made as to how many existing inventory records are found”) (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table… If a particular data point item is not on the exception list, a determination is made a determination is made as to how many existing inventory records are found”). 
when a matching record matching of a specific data point is stored in the exception-management table, and (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table… If there is an exception… the next item of data point is matched”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of records in an exception table as being disclosed and taught by Gardner, in the system taught by the proposed combination of  Nguyen and Kannan to appropriately analyze and process the data points by comparing them to existing exception records (see Gardner, [0054] “the following device data points by the current attribute collection process are matched against those in the previously stored inventory records… If a particular data point item is not on the exception list, a determination is made as to how many existing inventory records are found having such data point item”).

Regarding claim 3, Nguyen teaches
A transaction control method in a transaction processing system (see Nguyen, [0001] “relates to a messaging bus, and more particularly to processing messages”; [0004] “Methods, systems, and techniques for parallel processing of messages by services residing in acquiring a first message from a first queue; (see Nguyen, [0033] “An input queue stores one or more input messages and serves messages into the service to which the input queue is coupled”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”) performing transaction processing (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”) including accessing a database, (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”) for at least one service provider, based on the first message; (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”) and outputting a second message to a second queue, (see Nguyen, Fig. 2; [0033] “An output queue stores one or more output messages processed by the service to which the output queue is coupled”; [0034] “service 112 processes message 212 from input queue 202 and generates message 214 in accordance with processing message 212”) the transaction control method comprising: (see Nguyen, [0001] “relates to a messaging bus, and more particularly to processing messages”; [0004] “Methods, systems, and techniques for parallel processing of messages by services residing in diverse messaging buses are provided”).
acquiring the first message from the first queue (see Nguyen, [0033] “An input queue stores one or more input messages and serves messages into the service to which the input queue is coupled”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”) after starting the transaction processing; (see Nguyen, [0005] “a system for processing messages using a messaging bus includes an input queue that stores one or more input messages”; [0059] “a first message from an input queue is processed using a first service residing in a first messaging bus… additional processes may be performed before, during, or after blocks 310-330”).
unique identification information identifying only the first message (see Nguyen, [0038] “a unique transaction identifier (TxID) 230 for composite transaction 210 and identify a current time (TxBegin) 232 at which processing of composite transaction 210 is initiated”).
performing the transaction processing… (see Nguyen, [0034] “In composite transaction 210, service 112 processes message 212 from input queue 202”) the first message (see Nguyen, [0034] “Message 212”). 
outputting a third message including contents of the first message to a third queue according to exception processing… (see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”) the unique identification information of the first message (see Nguyen, [0038] “a unique transaction identifier (TxID) 230 for composite transaction 210 and identify a current time (TxBegin) 232 at which processing of composite transaction 210 is initiated”). 
of the first message… (see Nguyen, [0042] “When processing of the input message is unsuccessful”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”) when the first message has an exception during the transaction processing; and (see Nguyen, [0042] “When processing of the input message is unsuccessful”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”).
rolling back the transaction processing of the first message when the exception occurs during the transaction processing (see Nguyen, [0042] “When processing of the input message is unsuccessful (e.g., an error occurred), transaction manager 114 may call a rollback routine having TxID 230 as a parameter”).
Nguyen does not explicitly teach checking whether unique identification information identifying only the first message has been recorded in the exception-management table listing only transactions that caused an exception during the transaction processing; perform the when no record matching the first message is stored in the exception-management table, outputting a third message, including contents of the first message, to a third queue according to exception processing when a matching record matching the unique identification information of the first message is stored in the exception-management table; recording the unique identification information of the first message in the exception-management table. 
However, Kannan discloses error transaction database table and teaches
recording transactions in a table listing only transactions that caused an exception during the transaction processing; (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”; Fig. 5 – Transaction ID).
recording the unique identification information regarding erroneous transactions in the exception-management table (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”; Fig. 5 – Transaction ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of recording erroneous transactions, as being disclosed and taught by Kannan, in the system taught by Nguyen to track common errors and find solutions to the errors (see Kannan, [0038] “the error database table, such as error database table 500 in FIG. 5, records all errors that occur in the graphical user interface. However, the common errors may also be tracked”).
The proposed combination of Nguyen and Kannan does not explicitly teach checking whether unique identification information identifying only the first message has been recorded in the exception-management table; perform the transaction processing when no record matching is stored in the exception-management table, outputting a third message, including contents of the first message, to a third queue according to exception processing when a matching record matching the unique identification information of the first message is stored in the exception-management table.
However, Gardner discloses looking at an exception table and also teaches
checking whether a specific data point (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table”) has been recorded in the exception-management table, (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table”).   
when no record matching of a specific data point is stored in the exception-management table, perform a specific functionality (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table… If a particular data point item is not on the exception list, a determination is made as to how many existing inventory records are found”). 
when a matching record matching of a specific data point is stored in the exception-management table, and perform a specific functionality (see Gardner, [0063] “an exception table is looked up to see if the data point is in the exception table… If there is an exception…… the next item of data point is matched”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of records in an exception table as being disclosed and taught by Gardner, in the system taught by the proposed combination of  Nguyen and Kannan to appropriately analyze and process the data points by comparing them to existing exception records (see Gardner, [0054] “the following device data points by the current attribute collection process are matched against those in the previously stored inventory records… If a particular data point item is not on the exception list, a determination is made as to how many existing inventory records are found having such data point item”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Kannan and Gardner in view of Carter et al. (US 7,743,150 B1, hereinafter “Carter”).

Regarding claim 2, the proposed combination of Nguyen, Kannan and Gardner teaches
wherein the at least one processor is further configured to (see Nguyen, [0063] “Computer system 400 performs specific operations by processor 412 and other components by executing one or more sequences of instructions contained in system memory component 414”).
acquire (see Nguyen, [0049] “transaction manager 124 determines the status by sending a request to topic queue 201 for the status of the first sub-transaction and receiving a response responsive to the request from topic queue”) the third message from the third queue (see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”) to perform the exception-management processing, (see Nguyen, [0047] “if an error occurs in processing the generated message, it can be re-processed using the original and correct version of the generated message”; [0051] “transaction manager 114 places the input message back in input queue 202 to be re-processed”). 
output contents (see Nguyen, [0031] “transaction manager 124 may subscribe service 122 to topic queue 201 and obtain one or more messages published to topic queue 201”) of the third message (see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”) to the at least one service provider (see Nguyen, [0031] “transaction manager 124 may subscribe service 122”) corresponding to the contents of the third message,(see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”).
the first message (see Nguyen, [0033] “An input queue stores one or more input messages and serves messages into the service to which the input queue is coupled”; [0034] included in the third message, (see Nguyen, [0042] “publishes to topic queue 201 message 216 indicating that service 112 has failed”) 
output the first message, as corrected to the first queue (see Nguyen, [0047] “if an error occurs in processing the generated message, it can be re-processed using the original and correct version of the generated message”; [0051] “transaction manager 114 places the input message back in input queue 202 to be re-processed”).
The proposed combination of Nguyen, Kannan and Gardner does not explicitly teach receive an instruction from the at least one service provider, correct the first message based on the instruction, and. 
However, Carter discloses the concept of error correction and teaches 
receive an instruction from the at least one service provider, correct a message based on the instruction, and (see Carter, [col12 lines 37-42] “Agent 804, however, includes an exception manager ("EMGR") 807 for detecting and correcting problems, such as those that affect web service messages facilitating business processes or transactions, by intercepting and correcting errors in messages before those messages are sent from agent 804 to their destinations”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of correcting errors in the messages, as being disclosed and taught by Carter, in the system taught by the proposed combination of Nguyen, Kannan and Gardner to detect and resolve errors in a manner that are cost effective and avoid inconvenience to the customers (see Carter, [col2 line57-67] “web service messages and their contents can be correlated and indexed for expeditious retrieval of information… there are fewer failed transactions that would otherwise consume resource and capital to resolve. Lastly, customer satisfaction is improved with minimized disruptions in the web service”).
Claim 4 incorporates substantively all the limitations of claim 2 in a method and are rejected under the same rationale.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Kannan and Gardner in view of Gupta et al. (US 2014/0279930 A1, hereinafter “Gupta”).

Regarding claim 6, the proposed combination of Nguyen, Kannan and Gardner teaches
wherein the at least one processor is further configured to… (see Nguyen, [0063] “Computer system 400 performs specific operations by processor 412 and other components by executing one or more sequences of instructions contained in system memory component 414”; [0035] “transaction manager 114… process an input message and commit or rollback a sub-transaction in accordance with processing the input message”) the first message (see Nguyen, [0034] “Message 212”).
wherein the recording of the unique identification information (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”; Fig. 5 – Transaction ID) identifying the first message (see Nguyen, [0042] “When processing of the input message is unsuccessful”; [0034] “Message 212 may be placed in input queue 202. In composite transaction 210, service 112 processes message 212 from input queue 202”) in the exception-management table… (see Kannan, [0035] “In error transaction database table 500, each transaction is recorded… For every transaction ID, the corresponding error codes and user interface elements that are responsible for the errors are populated in the database”; Fig. 5 – Transaction ID) the first message (see Nguyen, [0034] “Message 212”).
determine whether the first message contains incomplete data, and wherein the recording of the unique identification information is performed when the first message is incomplete. 
However, Gupta discloses error records and also teaches
determine whether the transaction contains incomplete data, and (see Gupta, [0130] “A user transaction may include multiple changes to data stored for a database… A transaction table… may be implemented to indicate which user transactions and their associated portions of data stored at the storage nodes were not committed… and thus are incomplete; [page22 line62 – page23 line3] “maintains a transaction table which indicates a plurality of incomplete user transactions… the transaction table, determining one or more additional data pages affected by at least one of the plurality of incomplete user transactions”). 
storing in incomplete transaction management table is performed when the transaction is incomplete (see Gupta, [0130] “A user transaction may include multiple changes to data stored for a database… A transaction table… may be implemented to indicate which user transactions and their associated portions of data stored at the storage nodes were not committed… and thus are incomplete; [page22 line62 – page23 line3] “maintains a transaction table which indicates a plurality of incomplete user transactions… the transaction table, determining one or more additional data pages affected by at least one of the plurality of incomplete user transactions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of incomplete transactions, as being disclosed and taught by Gupta, in the system taught by the proposed combination of Nguyen, Kannan and Gardner to improve performance, increase availability and reduce costs in comparison to previous approaches related to a scalable database (see Gupta, [0031] “Redistributing functionality in this manner and tightly coupling log processing between the 
Claim 5 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158